Citation Nr: 0011366	
Decision Date: 04/28/00    Archive Date: 05/04/00

DOCKET NO.  83-22 384	)	DATE
	)
	RECONSIDERATION	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to restoration of a 70 percent rating for 
schizophrenia, undifferentiated type.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant, Spouse, and Former Coworker


ATTORNEY FOR THE BOARD

H. Roberts, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1951 to 
October 1953.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a August 1979 rating decision of the San Juan, 
Puerto Rico, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which reduced the veteran's rating for 
schizophrenia, undifferentiated type, from 70 percent to 50 
percent.

The Board notes that a July 1997 rating decision established 
entitlement to a 100 percent schedular rating for 
schizophrenic reaction, effective October 24, 1991.  
Therefore, in effect, the Board is considering the veteran's 
entitlement to restoration of the 70 percent rating only from 
the effective date of reduction until October 24, 1991, at 
which time the veteran's rating exceeded 70 percent.

This claim was previously before the Board and was the 
subject of an October 20, 1983, decision.  The veteran filed 
a motion for reconsideration of that decision.  In a June 
1999 letter, the Vice Chairman of the Board ordered 
reconsideration of that October 20, 1983, Board decision and 
this claim is again before the Board pursuant to that motion 
for reconsideration.  An enlarged panel of the Board has been 
convened for the purpose of rendering this decision upon 
reconsideration.  38 U.S.C.A. 7103 (West 1991 & Supp. 1999); 
38 C.F.R. 20.1000 (1999).


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  The evidence of record does not make it reasonably 
certain that any improvement in the veteran's mental disorder 
would be maintained under the ordinary conditions of life and 
the veteran's disability produced severe impairment of his 
social and industrial adaptability.


CONCLUSION OF LAW

The criteria for entitlement to restoration of a 70 percent 
rating for schizophrenia, undifferentiated type, are met. 
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.105, 
3.344, 4.132, Diagnostic Code 9204 (1979-99).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran, in essence, contends that the criteria for 
entitlement to restoration of a 70 percent rating for 
schizophrenia, undifferentiated type, are met and that the 70 
percent rating should be restored.  After a review of the 
record, the Board finds that the veteran's contentions are 
supported by the evidence, and his claim is granted, subject 
to the laws and regulations governing the disbursement of 
monetary benefits.

The veteran established service connection for obsessive 
compulsive reaction, with manifestation of pain in heels, by 
means of an October 1955 rating decision, which assigned a 10 
percent disability rating.  The veteran established 
entitlement to an increased rating of 30 percent by means of 
a December 1957 rating decision.  The veteran's rating was 
decreased to 10 percent by means of an October 1960 rating 
decision.  The veteran's rating was increased to 30 percent 
by means of an April 1961 rating decision.  The veteran's 
rating was increased to 50 percent by means of a November 
1969 rating decision.  That rating decision reclassified the 
veteran's disability as "schizophrenic reaction."  The 
veteran's rating was increased to 70 percent by means a 
December 1971 rating decision.  That rating decision also 
established entitlement to a total disability rating for 
compensation purposes based on individual unemployability by 
reason of service-connected disabilities.  A November 1974 
rating action continued the veteran's rating of 70 percent 
for schizophrenic reaction and also continued the total 
disability rating for compensation purposes based on 
individual unemployability by reason of service-connected 
disabilities.

A December 1976 rating decision noted that the evidence 
showed an apparent improvement.  Nevertheless, the veteran's 
70 percent rating was continued pending an examination in one 
year to ascertain permanency of improvement.  A September 
1977 rating decision continued a 70 percent rating for 
schizophrenia, undifferentiated type.  However, the September 
1977 rating decision also discontinued the veteran's total 
disability rating for compensation purposes based on 
individual unemployability by reason of service-connected 
disabilities.  An appeal of that September 1977 rating 
decision to the Board resulted in a September 1978 Board 
decision which also discontinued the veteran's total 
disability rating for compensation purposes based on 
individual unemployability by reason of service-connected 
disabilities.  However, that September 1978 Board decision 
has been reconsidered by the Board and the veteran's total 
disability rating for compensation purposes based on 
individual unemployability by reason of service-connected 
disabilities has been restored in a Board decision issued 
simultaneously with this decision.

An August 1979 rating decision decreased the veteran's rating 
from 70 percent to 50 percent for schizophrenia, 
undifferentiated type.  That rating decision is the subject 
of this appeal.

This claim was previously before the Board and was the 
subject of an October 20, 1983, decision.  The veteran filed 
a motion for reconsideration of that decision.  In a June 
1999 letter, the Vice Chairman of the Board ordered 
reconsideration of that October 20, 1983, Board decision and 
this claim is again before the Board pursuant to that motion 
for reconsideration.  An enlarged panel of the Board has been 
convened for the purpose of rendering this decision upon 
reconsideration.  38 U.S.C.A. 7103 (West 1991 & Supp. 1999); 
38 C.F.R. 20.1000 (1999).

The Board notes that reconsideration was granted based upon 
an allegation of obvious error of fact or law.  38 C.F.R. 
§ 20.100(a) (1999).  Specifically, the appellant contends 
that the October 20, 1983, Board decision failed to properly 
consider his claim as a claim of entitlement to restoration 
of a 70 percent rating for schizophrenia, and that the Board 
decision failed to properly apply the regulatory criteria 
regarding entitlement to a restoration.  Therefore, the Board 
will address the veteran's claim of entitlement to 
restoration of a 70 percent rating for schizophrenia, 
undifferentiated type.

The regulations at the time of the veteran's reduction in 
August 1979 provided that where the reduction in evaluation 
of a service-connected disability is considered warranted and 
the lower evaluation would result in a reduction of 
compensation payments currently being made, rating action 
will be taken.  The reduction will be made effective the last 
day of the month in which a 60-day period from date of notice 
to the payee expires.  The veteran will be notified at his 
latest address of record of the action taken and furnished 
detailed reasons therefor, and will be given 60 days after 
for the presentation of additional evidence.  38 C.F.R. 
§ 3.105(e) (1979).  The Board finds that the August 1979 
rating reduction met the appropriate procedural requirements 
at the time issued according to the regulations then in 
effect.

The regulation regarding stabilization of disability ratings 
provides that rating agencies will handle cases affected by 
change of medical findings or diagnosis so as to produce the 
greatest degree of stability of disability evaluations 
consistent with the laws and regulations governing disability 
compensation and pension.  It is essential that the entire 
record of examinations and the medical-industrial history be 
reviewed to ascertain whether the recent examination is full 
and complete, including all special examinations indicated as 
a result of general examination and the entire case history.  
This applies to treatment of intercurrent diseases and 
exacerbations, including hospital reports, bedside 
examinations, examinations by designated physicians, and 
examinations in the absence of, or without taking full 
advantage of, laboratory facilities and the cooperation of 
specialists in related lines.  Examinations less full and 
complete than those on which payments were authorized or 
continued will not be used as a basis of reduction.  Ratings 
on account of diseases subject to temporary or episodic 
improvement like manic depressive or other psychotic reaction 
or psychoneurotic reaction will not be reduced on any one 
examination, except in those instances where all the evidence 
of record clearly warrants the conclusion that sustained 
improvement has been demonstrated.  Although material 
improvement in the physical or mental condition is clearly 
reflected, the rating agency will consider whether the 
evidence makes it reasonably certain that the improvement 
will be maintained under the ordinary conditions of life.  
Rating boards encountering a change of diagnosis will 
exercise caution in the determination as to whether a change 
in diagnosis represents no more than a progression of an 
earlier diagnosis, an error in prior diagnosis or possibly a 
disease entity independent of the service-connected 
disability.  38 C.F.R. § 3.344(a) (1979-99).

If doubt remains, after according due consideration to all 
the evidence developed by the several items discussed in 
§ 3.344(a), the rating agency will continue the rating in 
effect, citing the former diagnosis with the new diagnosis in 
parentheses, and following the appropriate code will be added 
the reference that the rating is being continued pending 
reexamination in a stated number of months from the date of 
the rating decision.  38 C.F.R. § 3.344(b) (1979-99)

The provisions of § 3.344(a) and § 3.344(b) apply to ratings 
which have continued for long periods (five years or more) at 
the same level.  They do not apply to disabilities which have 
not become stabilized and are likely to improve.  
Reexaminations disclosing improvement, physical or mental, in 
these disabilities will warrant reduction in rating.  
38 C.F.R. § 3.344(c) (1979-99).

The Board again notes its duty to apply superseded 
regulations, amended during the pendency of a veteran's 
appeal, to the extent they are more favorable to the veteran.  
Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991).  The 
provisions of § 3.344 have been amended during the pendency 
of the veteran's appeal.  However, the substantive provisions 
being applied by the Board in this case are substantively 
similar to the previous provisions, therefore, the Board 
finds that the veteran's claim is not prejudiced by 
application of the current regulation.

The Board notes that the provisions of 38 C.F.R. § 3.344 are 
applicable in this claim as the veteran's rating of 70 
percent for his mental disorder was in effect from November 
1, 1971, to November 1, 1979, a period greater than five 
years.  Therefore, the Board will examine the evidence to 
determine whether the evidence makes it reasonably certain 
that any improvement will be maintained under the ordinary 
conditions of life.

The severity of a disability is ascertained, for VA rating 
purposes, by application of the criteria set forth in VA's 
Schedule for Rating Disabilities, 38 C.F.R. Part 4 (1999) 
(Schedule).  The veteran's mental disorder is evaluated 
pursuant to Diagnostic Code 9204 of the Schedule.  38 C.F.R. 
§ 4.132 (1979).  Under those criteria, a 70 percent rating is 
warranted where the evidence shows severe impairment of 
social and industrial adaptability.  A 50 percent rating is 
warranted where the evidence shows considerable impairment of 
social and industrial adaptability.  38 C.F.R. § 4.132, 
Diagnostic Code 9204 (1979) (although the criteria for a 50 
percent rating were modified during the period in question, 
those changes are not relevant here).

The veteran established entitlement to a total disability 
rating for compensation purposes based on individual 
unemployability by reason of service-connected disabilities 
by means of a December 1971 rating decision.  That rating 
decision considered a November 1971 VA examination.  That 
examination noted that the veteran was retired due to his 
disability.  He was being treated for a schizophrenic 
reaction, latent type.  The veteran was cleanly dressed and 
tidy.  He spoke spontaneously about his multiple somatic and 
nervous symptoms in a monotonous, medium-pitched tone of 
voice with normal intonation and apathetic facial expression.  
He was superficial but cooperative.  The production of 
thought was dereistic.  His flow of ideas was increased and 
his answers were overlong, but coherent and relevant.  The 
content of thought showed a marked preoccupation with his 
multiple somatic symptoms, with the problems that he had 
because his behavior changes, and because he found that 
nobody understood him.  He felt under pressure and complained 
of being desperate, always nervous, ill-humored, irritable, 
and explosive.  He used to drink alcohol on occasion and 
smoked excessively.  He had inadequate affect, but his 
actions were appropriate.  He suffered from insomnia and 
nightmares.  He also had ideas of reference, feelings of 
being persecuted, multiple somatizations, ambivalence, 
aggressiveness, visual illusions, auditory hypnagogic 
hallucinations, and homicidal thoughts.  He was oriented in 
all three spheres.  He had no deficit in memory for events.  
He showed mild impairment for mental concentration.  
Intellectual capabilities were handicapped.  He had no 
insight into his condition and judgment was somewhat 
impaired.  The examiner diagnosed schizophrenia, latent type, 
and opined that the condition was severe.  The examiner felt 
that the veteran was able to handle his VA benefits.

An October 1974 VA psychiatric examination noted that the 
veteran was 43 years old and living with his wife.  The 
veteran wore dark glasses because light bothered him.  He was 
well-dressed with good personal hygiene.  He was polite and 
normally talkative, in good contact.  His voice was low-
pitched and well-modulated and his speech was intelligible.  
His general mood was anxious and his affect was shallow.  
Psychomotor functioning was within normal limits.  Stream of 
mental activity was normal in rate and with good quality of 
verbal production, which showed paranoid tinting.  Thinking 
was logical and concretistic.  His ability for abstract 
thinking was rather poor.  Blocking of thought occurred 
infrequently.  Content of thought revealed his fears about 
physical symptoms which showed a delusional quality.  He was 
afraid of dying suddenly.  He slept poorly and would wake 
with palpitations of the heart and a sense of suffocation.  
If upset, he would vomit.  He voiced referential ideas.  His 
relationship with his wife was marked by an inability to be 
close to her and they were on the verge of divorce.  He 
admitted to extramarital relationships.  He expressed 
suspiciousness regarding his wife's activities.  Sensorium 
was fairly clear.  He was well-oriented and with good memory.  
Intellectual functioning was on a regressed level.  His 
ability for mental concentration was diminished.  Attention 
span was shortened.  He did well solving arithmetical 
problems.  Insight into his mental condition was lacking.  
Judgment was fairly preserved.  The examiner diagnosed 
schizophrenia, paranoid type, in partial remission of acute 
symptoms.  The examiner felt that the disability was moderate 
under the present psychiatric management and that the veteran 
was competent for VA purposes.

Based on that evidence, the RO continued the veteran's 70 
percent rating for schizophrenia and the total disability 
rating for compensation purposes based on individual 
unemployability by reason of service-connected disabilities 
by means of a November 1974 rating decision, pending an 
examination one year subsequent to determine any stability of 
improvement.

A September 1976 VA psychiatric examination notes that the 
veteran was receiving psychiatric care and was taking Valium.  
The veteran had retired due to his mental disorder in 1972.  
He was an accountant with four years of college education.  
He was married, childless, and living alone.  He had no 
history of psychiatric hospitalizations.  He described his 
symptoms as an almost constant irrational fear of suffering 
from a stroke after a meal.  He accepted the irrationality of 
the worry, but was unable to control it.  He had an almost 
phobic attitude towards his obsessive feeling.  He had 
insomnia and worried a lot during the night.  He worried 
excessively about his physical condition.  He did not see 
strange things or hear voices.  His anxiety was constant and 
he claimed depression.  He did not cry and claimed that he 
could get a good hold on himself.  He had occasional episodes 
of bad temper and expressed death wishes but claimed that he 
had no such intention.  He had good relationships with 
neighbors but occasionally became aggressive at home, 
especially toward his wife.  He claimed that problems with 
his wife forced him to look for other women outside his home.  
He spent his day mostly in medical appointments, visiting 
sick friends, and attending burials.  When he stayed at home 
he spent most of the time resting after meals and taking care 
not to exercise due to his fear of having a stroke.  The 
veteran was adequately dressed and clean.  He had compulsive 
obsession defense regarding a fear of having a stroke.  
Judgment was poor.  Memory and intellect were preserved.  
Insight was only partial.  He was verborrheic with marked 
pananxiety and a blunt affect.  He was coherent and relevant, 
but at times turned illogical.  He had no blocking of thought 
processes or flight of ideas.  There was no evidence of 
perceptual disturbances.  He was well-oriented in time, 
place, and person.  There were no suicidal or homicidal 
tendencies.  The examiner diagnosed chronic psychoneurosis, 
severe.  The examiner recommended psychological evaluation to 
help in distinguishing the diagnosis.  The examiner felt that 
the disability was moderately severe to severe and that the 
veteran was competent to handle funds.

A November 1976 VA psychological examination found the 
veteran complaining of a continuous and uncontrollable 
anxiety with fears of having a stroke and family problems.  
The veteran was calm and quiet.  The veteran scored within 
the superior range of intelligence, at par with his 
education.  Test data tended to suggest that his thought 
processes were somewhat confused.  His ideation contained 
homicidal ruminations.  His judgment appeared impoverished 
and his contact with reality seemed to range from fair to 
marginal.  There was no evidence of adequate insight into the 
nature of his conflicts.  Although the veteran mentioned 
having heard his name being called, there was no clear 
evidence of hallucinatory experiences in the test data.  His 
performance on the projective drawings test was very poor and 
sometimes bizarre.  This was not consistent with what was 
expected for a person with his education and estimated 
intelligence.  The veteran's self-image was devaluated and 
somewhat confused.  He impressed as being very insecure and 
rather immature at times.  He had strong (and unsolved) 
dependency needs, especially associated to his mother.  His 
coping strategies and defenses were basically hysterical.  He 
was inhibited.  He denied emotional difficulties and seemed 
indifferent to people.  His tolerance to conflictive stimuli 
appeared to be low.  His mood was depressed.  The examiner 
felt that the test results yielded a diagnosis of severe 
hysterical neurosis.  The examiner noted that it seemed 
evident that the veteran was decompensating and losing 
control.

A December 1976 rating decision continued the veteran's 70 
percent rating for schizophrenia and the total disability 
rating for compensation purposes based on individual 
unemployability by reason of service-connected disabilities, 
pending an examination in one year to ascertain the 
permanency of any improvement.

An August 1977 VA psychiatric examination found that the 
veteran was retired due to disability.  He was frightened of 
having a brain hemorrhage after meals.  He was inactive 
around the house, usually watching television or reading.  
The veteran was friendly and cooperative.  His contact with 
reality was accurate.  Speech was relevant, coherent, 
logical, and fairly realistic.  The interpersonal 
relationships in the community had been superficially good 
though a few neighbors had adopted an attitude of aloofness 
and seemed to elude his friendship.  He had problems with his 
wife as he was nervous, irritable, and rude at times.  His 
sleep was disturbed and he had frequent nightmares.  Though 
he was financially secure, he did not feel happy and would 
prefer to be gainfully employed without having to depend upon 
pensions for the support of his family.  He felt that his 
supervisors at his previous job were unfriendly and 
prejudiced against him and that he was denied long overdue 
promotions.  The veteran managed to work for several years 
despite the sustained pressure under which he had to 
function.  His early retirement was in part motivated by his 
schizophrenia which precipitated feelings of hostility and 
resentment until he could no longer tolerate the embarrassing 
situation caused by his mental illness.  He was able to 
dissimulate many of his symptoms but accepted retirement 
rather than face dismissal.  He continued to be nervous.  He 
was a heavy smoker and needed to take Valium on occasions 
during the day.  The veteran was basically a chronic 
schizophrenic who had managed to make a satisfactory 
adaptation and had functioned with apparent normalcy except 
during sustained stress situations.  Insight, judgment, 
capacity, and memory were well preserved.  The examiner 
diagnosed schizophrenic reaction, undifferentiated type, and 
opined that the veteran's degree of disability was over 
moderately severe.  The examiner felt that the veteran was 
competent to handle his funds.

A September 1977 rating decision terminated the veteran's 
total disability rating for compensation purposes based on 
individual unemployability by reason of service-connected 
disabilities, and continued a rating of 70 percent for 
schizophrenia.  The veteran expressed timely disagreement to 
and perfected an appeal of that reduction.  The veteran's 
entitlement to a total disability rating for compensation 
purposes based on individual unemployability by reason of 
service-connected disabilities has been restored by means of 
a Board decision issued simultaneously with this decision.

A January 1978 private physician's report notes that the 
veteran had been treated by the physician since September 
1968 with a diagnosis of chronic anxiety reaction.  The 
examiner noted that the veteran had been treated for the 
condition for 27 years.  The examiner stated that the 
magnitude of the veteran's symptoms was of a severe degree 
and very incapacitating in his occupational endeavors.  
Tension and somatization had been progressively aggravated 
during the previous several years.  Due to augmenting 
inability to concentrate and recall, his overall performance 
had been below par.  Tension had also caused aggravation in 
his mood and general behavior.  He lost control very easily, 
becoming enraged, frustrated, ill-humored, provocative, and 
threatening to his wife and children.  His interpersonal 
relationships had been practically limited to meager contact 
with relatives as he preferred to evade people and gatherings 
and to remain secluded at home most of the time.  He 
continued to present free-floating anxiety reaction with 
bouts of irritability, depression, and psychophysiological 
referrals to several body systems.  He was also prone to ill-
defined aggressive episodes when confronted by adversity.  
The veteran's psychiatric condition had been present for 
approximately 25 years, gradually incapacitating him for 
occupational endeavors.  His neurotic symptoms had become 
chronic and irreversible and it was expected that no benefit 
would be obtained in the future through conventional 
psychotherapy.  The incapacity to perform gainful tasks was 
present, was total, and was expected to be of permanent 
duration.  Psychiatric support treatment would be required 
indefinitely in order to prevent full deterioration and 
hospitalization.  The examiner diagnosed anxiety reaction 
with psychophysiological components, chronic, severe.

A January 1978 VA psychiatric examination report shows that 
the veteran was taking Valium.  He had been pensioned since 
1972.  He had no psychiatric hospitalizations.  The veteran 
had good personal hygiene, was cleanly dressed, and was in 
good contact with reality.  He spoke in a normal voice.  
Speech was over-productive but relevant and coherent.  Mood 
was anxious and on the depressed side.  Affect was labile, 
though shallow.  Vegetative signs of anxiety were moderately 
severe.  Production of thought was increased in rate, at 
times under pressure.  Thinking was logical and with fair 
ability to handle abstract concepts.  Blocking was 
infrequent.  Content of thought revealed intense feelings of 
uneasiness and apprehensiveness.  He voiced multiple somatic 
complaints, and these could be thought of as somatic 
delusions.  He was especially afraid of having a cerebral 
hemorrhage.  The veteran was unable to relax, got easily 
excitable, and was over-responsive to any environmental 
pressure.  Under stress, he could act out violently.  He 
spoke of frequent and severe tension headaches.  There were 
no aberrations in perceptions.  Sensorium was intact.  He had 
no obvious handicaps in intellectual faculties.  Insight was 
missing.  Judgment was fairly preserved.  The examiner 
diagnosed schizophrenia, undifferentiated type, in remission 
of acute symptoms.  The examiner felt that the disability was 
moderate to moderately severe due to anxiety attacks and that 
the veteran was able to handle his VA benefits.

A May 1978 private physician's report notes that the veteran 
submitted to a compete psychological analysis to find his 
actual psycho-emotive functioning level.  The veteran was an 
intelligent man, but apparently unable to face serious 
pressures or demands in execution due to a basic external 
insecurity.  Before situations in which his efficiency was to 
be evaluated, he walled into a severe anxiety state.  This 
was part of the symptomatology of neurotic anxiety, severe 
type.  The veteran had not been able to overcome his internal 
conflict and constant failures which had increased.  The 
examination revealed a possible crack with reality if the 
veteran was found in a very tense situation; excessive 
dependency; childishness and emotional immaturity; poor self-
control; poor "autocopy"; inability for interpersonal 
relationships with others; profoundly blunt affect; severe 
continuous anxiety; and a poorly defined self image.  The 
examiner felt that the results meant that the veteran was 
unable to face the demands and requirements of a job due to 
the time that he had been unemployed, which possibly 
deteriorated the quality of his knowledge and skills.  The 
examiner felt that to deprive the veteran of his pension 
would aggravate his condition, requiring possible 
hospitalization and leading to psychosis.  It was the 
professional opinion of the examiner that the veteran was 
unfit to carry out a job.

A December 1978 private physician's report notes that during 
the veteran's treatment sessions it had been determined that 
his neurotic symptoms were severely disabling, manifested by 
irritability, crises of anger, deterioration in his 
interpersonal relations and marital relations, a tendency to 
isolate himself and avoid people, incapacity to concentrate 
and remember, constant anxiety, insomnia, little frustration 
tolerance, occasional crying spells, and multiple somatic 
complaints.  At the interview, the veteran was properly 
dressed and clean.  There were no visible physical defects.  
His facial expression was anxious.  His motor behavior was of 
hyperactivity with frequent changes in position.  Thought 
production was logical and real.  Flow of ideas was abundant, 
coherent, and pertinent.  Thought content evolved around his 
somatic symptoms and his anxiety state.  There were no 
suicidal ruminations, but he had homicidal ideas.  There was 
no evidence of hallucinations, but he suffered nightmares 
that would awake him very altered.  Affect was unpleasant, 
predominating a marked anxiety state.  He was oriented in 
three spheres.  Memory was diminished for recent events.  
Insight and judgment were acceptable.  The examiner diagnosed 
severe chronic anxiety neurosis.  The examiner added that the 
veteran was suffering from a psychiatric condition which had 
been present since 1951, and which made him totally and 
permanently disabled, with chronic and irreversible symptoms.  
The examiner noted that the veteran could take care of his 
personal needs, but with difficulty, and depended on his wife 
for all activities.  He was unable to manage his funds.  The 
examiner felt that it was necessary that he continue 
psychiatric treatment for an indefinite time to prevent 
emotional deterioration and a future hospitalization.

A July 1979 VA psychiatric examination notes that the veteran 
was taking Tranxene and Dalmane.  The veteran was on pension 
and social security benefits.  The veteran looked older than 
his stated age.  He was in good contact with reality, showing 
good personal hygiene and talking in a low-pitched voice, 
relevantly and coherently.  He spoke of occasional anxiety 
attacks, and he showed vegetative signs of anxiety to a 
moderate degree.  Stream of mental activity was normal in 
rate.  Thinking was self-absorbed, with satisfactory ability 
to handle abstractions.  He was logical and reasonable.  
However, occasional blocking was observed.  Content of 
thought revealed vague referential ideas.  He did not have 
friends, but confided in his wife.  He spoke of somatic 
complaints, which had a delusional quality.  He was afraid to 
die suddenly, and would awake at night, startled.  He did not 
leave the house much, at least never alone.  He spoke of 
headaches, blurring vision, dizzy spells, and cramps in the 
legs, especially at night.  Sensorium was clear.  Orientation 
and memory were satisfactory.  Intellectual faculties were 
preserved.  Insight was lacking.  Judgment was fairly 
preserved.  The examiner diagnosed schizophrenia, 
undifferentiated type, in partial remission of acute 
symptoms.  The examiner also opined that the degree of 
disability was moderately severe and that the veteran was 
able to handle VA benefits.

An August 1979 rating decision reduced the veteran's rating 
from 70 percent to 50 percent for schizophrenia, 
undifferentiated type.  That rating decision is the subject 
of this appeal.

The Board notes that a July 1997 rating decision established 
entitlement to a 100 percent rating for schizophrenic 
reaction, effective October 24, 1991.

The Board finds that the evidence of record does not make it 
reasonably certain that any improvement which may have been 
shown in the veteran's mental disorder would be maintained 
under the ordinary conditions of life, and therefore the 
Board finds that the criteria for entitlement to restoration 
of a 70 percent rating for schizophrenia, undifferentiated 
type, are met.  The Board notes that the evidence upon which 
the increase to 70 percent was based included an opinion that 
the veteran's disability was severe.  During the period of 
the retention of the veteran's 70 percent rating, various 
physicians provided opinions that his degree of disability 
ranged from moderate, to moderately severe, to severe, to 
total.  The veteran's treating physician maintained 
throughout the period in question that the veteran was 
totally disabled as a result of his mental disorder.  The 
Board specifically notes that the examination report upon 
which the veteran's reduction was based contained an opinion 
that the veteran's disability was moderately severe, while 
other reports finding a moderately severe level of disability 
were considered to maintain the 70 percent rating.  While the 
evidence may have shown slight improvement, the Board notes 
that the veteran's treating physician had also provided an 
opinion that the veteran would be unable to withstand the 
pressure of having a job and that the examiner feared 
violence or a crack with reality in such a situation.

The Board further notes that the veteran's disability appears 
to have more nearly approximated the criteria for a rating of 
70 percent at the time of the reduction.  The veteran's 
social and industrial impairment appears to have been severe, 
despite examiner opinions that his overall disability was 
moderate or moderately severe in degree.  In evaluating this 
evidence, which showed that the veteran had no friends and 
rarely left the house and almost never alone, the Board finds 
that this evidence shows that the impairment of the veteran's 
social adaptability was clearly severe.  Furthermore, 
resolving all benefit of the doubt in the veteran's favor, 
the Board finds that his industrial impairment was also 
severe.  The examination report used to support the reduction 
notes that the veteran had no friends and relied upon his 
wife.  That examination report also noted that the veteran 
did not leave the house due to fear of dying or having a 
cerebral hemorrhage.  The veteran's judgment was shown by VA 
evidence to be only "fairly preserved," and the examination 
report which was used to support the reduction noted that the 
veteran had no friends.  That evidence appears to describe a 
situation involving severe impairment of social adaptability.  
While that examination report includes an opinion that the 
veteran's disability is only moderately severe, the Board 
finds that the veteran's symptomatology more nearly 
approximated the criteria for a 70 percent rating which 
contemplate severe impairment of social and industrial 
adaptability.

Furthermore, the Board finds that the evidence, which is 
clearly not in agreement regarding whether improvement had 
even occurred, definitely does not make it reasonably certain 
that the improvement will be maintained under the ordinary 
conditions of life.  The evidence shows that the veteran's 
condition fluctuated from examination to examination, and 
does not show any improvement which could be considered to be 
sustained.  In addition, the veteran's treating physician was 
of the opinion that no improvement was possible and the 
veteran's condition was chronic, and only subject to 
deterioration.

Accordingly, the Board finds that the criteria for 
entitlement to restoration of a 70 percent rating for 
schizophrenia, undifferentiated type, are met, and the 
veteran's claim therefor is granted, subject to the laws and 
regulations governing the disbursement of monetary benefits. 
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.105, 
3.344, 4.132, Diagnostic Code 9204 (1979-99).


ORDER

Entitlement to restoration of a 70 percent rating for 
schizophrenia, undifferentiated type, is granted, subject to 
the laws and regulations governing the disbursement of 
monetary benefits.



			
           MARY GALLAGHER	M. W. GREENSTREET
Member, Board of Veterans' Appeals	Member, Board of Veterans' 
Appeals


		
	JEFF MARTIN
Member, Board of Veterans' Appeals


			
            ROBERT P. REGAN	HOWARD N. SCHWARTZ
Member, Board of Veterans' Appeals	Member, Board of Veterans' 
Appeals


		
	LAWRENCE M. SULLIVAN
Member, Board of Veterans' Appeals

 

